Citation Nr: 1444437	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  05-12 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for hepatitis C.

In July 2007, the Board issued a decision denying the Veteran's claim for service connection for hepatitis C.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court or CAVC). 

In a September 2009 memorandum decision, the Court vacated the July 2007 Board decision and remanded the case to the Board for further readjudication.

In May 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDING OF FACT

Hepatitis C was not manifested during the Veteran's active duty service or for many years after separation from service, nor is hepatitis C otherwise related to such service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107, 5103 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in October 2003 and January 2004 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters were provided prior to the initial RO adjudication of his claim.  

While the notices provided did not include any information concerning the evaluation or the effective date that could be assigned should service connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this decision affirms the RO's denial, the Veteran is not prejudiced by the failure to provide him that further information.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment VA and private records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in February 2011, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board is also satisfied as to substantial compliance with its May 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for a VA examination and medical opinion, which he had in February 2011.  Additionally, the remand included readjudicating the claim, which was accomplished in the June 2014 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for hepatitis C, to include as due to unsanitary conditions from an in-service surgery.  The Veteran filed his service connection claim in October 2003.  

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in February 2011, the Veteran was diagnosed with hepatitis C.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's July 1967 military entrance examination did not document hepatitis C.  His STRs are devoid of complaints or diagnoses of hepatitis C or any liver abnormality.  His STRs are also devoid of any risk factors for hepatitis C.  The Veteran alleges he contracted hepatitis C during an in-service surgery for an abscess.  He asserts that unsanitary conditions during his in-service surgery exposed him to tainted body fluids.  The Veteran's STRs show that in November 1969 he had surgery for an abscess (cystectomy, left anterior thigh).  There is no corroborating evidence that the surgery was performed under conditions that exposed the Veteran to other people's blood, bodily fluids, or waste due to doctors and nurses not wearing protective gloves.  The records show that there were no complications from the surgery.  The Veteran's April 1970 military exit examination noted that he had undergone a cystectomy to repair the abscess, and was left with a two-inch scar on his left thigh but no other complications or sequelae.  In his July 2004 Notice of Disagreement (NOD), the Veteran stated that his hepatitis C was not discovered at his military separation because no blood was drawn or tested as part of the separation examination.  The Veteran's active military service ended in May 1970.

The first post-service relevant complaint of hepatitis C was in an April 1998 private treatment record, which documented hepatitis C.  At that time, the Veteran did not assert that his hepatitis C was incurred during his active military service.  Again, the Veteran's active duty ended in 1970.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

Specifically, on VA examination in February 2011, the Veteran told the VA examiner that he was diagnosed with hepatitis C in the 1980s.  He attributed his hepatitis C to unsanitary conditions from an incision and drainage of a hip cyst while he was on active duty.  He stated that the military physician and nurses did not glove or gown in between surgeries, did not wash their hands between surgeries, and did not use gloves or hand-washing before changing the dressing on his right hip.  The Veteran denied any tattoos, blood exposure, or blood transfusions.  

Following a review of the claims file and a physical examination of the Veteran, the February 2011 VA examiner determined that it was less likely (less than 50/50 probability) that, even given the surgical conditions that the Veteran claims during service time, hepatitis C was contracted from an incision and drainage of an abscess while on active duty.  The examiner reasoned that hepatitis C is spread by "direct contact with the blood of an infected person, direct blood to blood contact between two people."  The examiner stated that the most common means of transmission of hepatitis C is through injection drug use.  The examiner indicated that the drug use could have been many years ago and could have been an isolated occurrence.  The examiner noted that the Veteran denied any intravenous (IV) drug use.  However, the examiner stated that most individuals who acquire hepatitis C do not recall the incident or any symptoms at the time.  The examiner noted that the Veteran also denied any blood transfusions, tattooing, or body piercing.  In this regard, the examiner reasoned that the hepatitis C virus can be theoretically spread through sharing razors or toothbrushes.  The examiner stated that there is no evidence that there was direct blood contact between the Veteran and a contaminated host.  Even given the fact that the military surgeon did not use sterile procedures in the Veteran's abscess removal, the VA examiner determined that there was "minimal chance" that there was direct transmission of blood to the Veteran through this means.  Therefore, the examiner concluded that it was not likely that the Veteran's hepatitis C was contracted while on active duty in the manner in which he claims.

The VA examiner clearly reviewed the STRs and other evidence, to include the Veteran's lay statements, in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of this opinion in the claims file.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, service connection for hepatitis C is not warranted.

Furthermore, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of hepatitis C is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a), 3.309(a) (2013); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., the military doctor and nurses not wearing gloves or washing their hands before his in-service surgery.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

However, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether Veteran was exposed to hepatitis C from unsanitary conditions during his in-service surgery) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinion of record addressing the claimed relationship is negative.  No competent medical opinion linking his hepatitis C to his active military service, to include the in-service surgery, has been presented.  The VA examiner considered the Veteran's lay assertions in forming the medical opinions, but ultimately found that the Veteran's current hepatitis C was not related to his active military service, to include the in-service surgery.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


